Citation Nr: 1128100	
Decision Date: 07/27/11    Archive Date: 08/03/11

DOCKET NO.  05-21 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to inservice herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for cerebrovascular accidents (CVAs).  

4.  Entitlement to service connection for left-sided paralysis, to include as secondary to CVAs.  

5.  Entitlement to service connection for a gastrointestinal disorder, to include a gastric ulcer and gastritis.  






REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969, and again from December 1970 to October 1971.  His DD 214 for his period of service in the 1960s shows that his military occupational specialty was a "Prop Rpmn" and that he was awarded the National Defense Service Medal and the Vietnam Service Medal.  His DD 214 of his second period of service shows that his military occupational specialty was an aircraft propeller repairman.  Service personnel records verify that he was awarded the Vietnam Campaign Medal.  In 1983, as the result of an adult adoption, the Veteran's name was legally changed. 

Historically, a November 2001 rating decision denied service connection for diabetes, CAD, CVAs, left side paralysis, and an ulcer.  The Veteran was notified of that decision by RO letter of November 3, 2001, which was sent to his most recent address of record.  He did not file a timely Notice of Disagreement (NOD).  Correspondence received in October 2003 from the Veteran, listed a new address.  In a November 2003 letter from the Veteran he stated that he never got the notice of the November 2003 rating decision and requested that this correspondence be accepted as a timely NOD to all five denials of service connection by the November 2001 rating decision, or accept this current correspondence as an application to reopen those claims.  By RO letter later that month he was informed that his November 2003 correspondence was not accepted as an NOD to the November 2001 rating decision but was accepted as an application to reopen those claims.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted pension benefits and (following the final unappealed November 2001 rating decision) reopened the claims of service connection for CVA; left-sided paralysis; CAD; and gastric ulcer based on new and material evidence, but denied each of the claims on the merits.  The RO also denied the application to reopen the claim of service connection for diabetes mellitus type II, as secondary to Agent Orange exposure. 

The Veteran testified at a May 2006 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript thereof has been associated with the claims files. 

In a May 2007 decision the Board noted that although the RO has reopened four of the five claims, based on having received new and material evidence, the Board was required to rule on this matter in the first instance, citing Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) and Barnett v. Brown, 1380 F.3d 1380 (Fed. Cir. 1996).  In the May 2007 decision the Board found that new and material evidence had been submitted to reopen all five of the claims but upon de novo consideration denied service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure; CAD; CVAs; and for left-sided paralysis, to include as secondary to CVAs.  After reopening the claim for service connection for a gastric ulcer, the Board remanded that matter to the RO for the Veteran to identify all health care providers who had treated him after service for a gastric ulcer and to attempt to obtain any such records; also, a VA nexus examination was to be conducted.  

The Veteran, through his attorney, appealed the 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a July 2008 Joint Motion for Remand (JMR), entered an Order in August 2008 (both of which are now on file).  Pursuant to the JMR, the Order left in place the Board's 2007 finding that the claims for service connection were reopened but vacate the Board denials of service connection on the merits.  The JMR further noted that the Court had no jurisdiction over the issue service connection for a gastric ulcer because, having been remanded by the Board in 2009, there was no final decision to appeal to the Court as to that matter.  

In February 2009 the Board remanded the case to attempt to obtain the Veteran's pay records, including those indicating any hazardous duty pay or other special pay status, for the period from April 18, 1968, to September 12, 1968. 

In light of the grant by this decision of service connection for diabetes mellitus, type II, the Board notes a VA outpatient treatment (VAOPT) record of July 2009 indicates that the Veteran has diabetic retinopathy.  Accordingly, this raises a claim of entitlement to service connection for diabetic retinopathy.  Since this matter has not been developed and adjudicated by the RO, and since the Board has no jurisdiction over this matter, it is referred to the RO for initial consideration.

Here, the results of the 2010 VA gastrointestinal examination, conducted pursuant to the May 2007 Board remand, show that the examiner found that the Veteran had once but no longer had a gastric ulcer but also diagnosed gastritis.  In this regard, a claim cannot be limited to the condition listed on the claim form but must rather be considered a claim for any medical disability that may reasonably be encompassed by several factors including the symptoms the claimant describes, the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the issue previously construed as service connection for a gastric ulcer will now be construed as service connection for a gastrointestinal disorder, to include a gastric ulcer and gastritis.

The issues of entitlement to service connection for CAD; CVAs; left-sided paralysis, to include as secondary to CVAs; and for a gastrointestinal disorder, to include a gastric ulcer and gastritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's DD 214 of his first period of service does not document service in Vietnam but he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal; and a transcript of a Proceeding of a Board of Officers during the Veteran's second period of service states that he served in Vietnam from August to November 1968.  

2.  Because the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to herbicides is presumed.  

3.  The evidence of record does not demonstrate that the Veteran's diabetes mellitus type II developed during service or within one year of service but does show that he now has diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, as presumptively due to inservice exposure to herbicides, are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in the claimant's possession that pertains to the claim. 

The May 2007 Board decision noted that by way of letters dated in December 2003 and May 2006, the Veteran was furnished notice of the type of evidence needed in order to substantiate his claims, including notice that a disability rating and effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also informed that he should send to VA evidence in his possession that pertains to the claims and advised of the basic law and regulations governing the claims, the cumulative information and evidence previously provided to VA (or obtained by VA on the Veteran's behalf), and provided the basis for the decisions regarding the claims.  He was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claims, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf.  

The May 2007 Board decision found that VA had substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  Moreover, the JMR did not address or contest the adequacy of the VCAA notice.  

In conjunction with the Veteran's earlier May 2000 claim for service connection for the disabilities at issue, the RO sent him a letter in October 2001 indicating that his service records may have been destroyed in a 1973 fire and he was requested to execute and return NA Form 13075 to help in further searching for service records.  While that RO letter was sent to his most recent address of record, the letter and accompanying, but unexecuted, NA Form 13075 were returned (apparently as undeliverable).  The November 2001 rating decision which denied the claims, a copy of which was sent to the Veteran, indicated that the service personnel records were not available and efforts to obtain them had been unsuccessful.  However, his service personnel records, with the exception of pay records which cannot now be found, and his service treatment records (STRs) are on file inasmuch as they were not destroyed in a fire.  

In October 2003 the RO sent the Veteran a copy of his claim file, including the STRs.  

After applying to reopen the claims, in November 2003, the Veteran stated in VA Form 21-4138, Statement in Support of Claim, in January 2004, he was not aware of whether his STRs reflected his claimed conditions.  He stated that he had been seen for and had had diabetes continuously since 1981.  The other conditions being claimed were secondary to his diabetes.  His CVA and paralysis were first diagnosed in 1981 at a VA facility.  He had been seen by VA for his ulcer since it became critical in 1983 and had been treated by VA for heart disease since 1987.  

The RO sent the Veteran a letter in April 2004 stating that the National Personnel Records Center (NPRC) had been contacted to verify the Veteran's service in Vietnam and while the NPRC had provided copies of his military personnel file, the NPRC was unable to determine whether he had in-country service in Vietnam and the personnel file failed to verify such service.  He was requested to provide any documents in his possession that could substantiate this service.  

The Board in 2007 also found that VA had made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  In particular, the information and evidence associated with the claims file consists of the Veteran's service treatment records (STRs), extensive service personnel records, post-service treatment records, responses from the NPRC regarding service in Vietnam, a VA examination for pension purposes, and statements submitted by the Veteran in support of the claims.  The Board concluded that there was no identified evidence that has not been accounted for with respect to the Veteran's claims and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran. 

In this case, the Veteran claims that he served a Temporary Duty assignment (TDY) of 60 days in the Republic of Vietnam in 1968, and is thus entitled to presumptive service connection for his type II diabetes mellitus. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

In May 2004 and January 2005 statements received by VA, the Veteran requested that VA obtain his military pay records for his period of service.  In a June 2005 SOC, the RO informed the Veteran that VA had requested confirmation or verification of any in-country Vietnam service from the Service Department and the NPRC, but that a response received from the NPRC indicated that they were unable to verify that the Veteran actually had any in-country service in the Republic of Vietnam.  The RO also informed the Veteran and that copies of his service personnel records were provided, but that these records did not show that the Veteran had in-country service in Vietnam; rather, they indicated that the Veteran served in Taiwan in 1968.  

Nevertheless, and although not mandated by the JRM, in February 2009 the Board remanded the case to attempt to obtain the Veteran's pay records, including those indicating any hazardous duty pay or other special pay status, for the period from April 18, 1968 to September 12, 1968.  In the remand it was noted that "[i]f such records are not able to be obtained, the Veteran should be informed that VA was unable to obtain such records, provided an explanation of the efforts VA made to obtain the records, and given a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain."  

In this regard, after obtaining SSA medical records, which were associated with the claims files, in May 2010 the RO made a Formal Finding on the unavailability of Military pay records from April 18, 1968, to September 12, 1968 of the U.S. Air Force.  It was found that the records were unavailable and that all procedures to obtain them had been followed.  Evidence of written and telephonic efforts to obtain the information was in the claims files.  All efforts to obtain the information had been exhausted and any further attempts were futile.  It was noted that in July 2009 the relevant records were requested through the "PIES" system.  A September 2009 response from the Defense Finance and Accounting Service (DFAS) indicated that nothing prior to October 1971 was found at the Federal Records Center for the Veteran.  

By RO letter dated May 19, 2010, to the Veteran, he was informed that the military pay records were unavailable for review and that all procedures to obtain them had been properly followed.  All efforts to obtain the information had been exhausted and further attempts would be futile.  The steps taken were described in the RO's Formal Finding.  

The Veteran also presented lay statements in support of his claim and testified at a May 2006 travel Board hearing before the undersigned Veterans Law Judge in support of his claims. 

Therefore, the Board finds that the RO has effectively notified the appellant of the evidence required for claim substantiation, and that all reasonable efforts were made by VA to obtain evidence necessary for claim substantiation.  Therefore, no further assistance to the appellant regarding the development of evidence is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In other words, as there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The STRs show that on examination for entrance into the Veteran's first period of military service he had a history of having had scarlet fever as a child which had resolved without complications or sequelae.  

The Veteran's service personnel records indicate that he was officially stationed in Taiwan from February to December 1968.  

In September 1968 it was noted that one year ago, when working long hours, the Veteran had developed abdominal pain relieved by milk.  In the past 4 days, he had had left upper abdominal pain, with a crampy and burning sensation, which increased when eating green peppers and drinking Coke.  In the last 24 hours he had had loose, watery, brown bowel movements. He had had fever, chills, and generalized aches.  On examination he had hyperactive bowel sounds but the examination was otherwise within normal limits.  The impression was "viral gastroenteritis, ? peptic ulcer."  He was to be given Gelusil as needed.  

The February 1969 examination for separation from the Veteran's first period of military service was negative, as was the examination in October 1970 for entrance into his second period of active service.  

In February 1971 it was noted that the Veteran had a history of a nervous stomach with epigastric burning, nausea, and diarrhea that was relieved by Gelusil, which was taken as needed.  

In a medical history questionnaire with his July 1971 separation from his second period of service it was reported that he had frequent indigestion, and in the examination for separation it was noted that this referred to a nervous stomach with epigastric burning, nausea, and diarrhea due to spicy foods in 1970, treated with Gelusil with good results.  

A transcript of the Proceedings of a Board of Officers, conducted on the 8th and 9th of September 1971 reflects, at page 69, that "[f]rom August to November 1968 [the Veteran] was TDY at Kam Ranh Bay, Republic of Vietnam, where he did administrative work and was in charge of building an officer's club.  He received the Vietnam Service Ribbon for his services in Vietnam.  His assigned unit, the 82nd Detachment, received a Presidential Commendation for service during that period."  

An October 1971 report of Proceedings of a Board of Officers recommended that he be discharged from service because of unsuitability due to a lack of general adaptability as evidenced by continuing avoidance and reluctance to perform his duties and a character and behavior disorder, specifically an obsessive-compulsive personality.  

The Veteran underwent psychiatric evaluation for some bizarre behavior and he was ultimately discharged from his second period of active duty for unsuitability in October 1971.

During hospitalization in December 1986 at the Harris Hospital an upper gastrointestinal (UGI) X-ray revealed a gastric ulcer.  

A report of a neurological evaluation and electrodiagnostic testing by a private physician in August 1990 reflects that the Veteran reportedly had a history of a crushing injury of the left foot in 1990 and having had a stroke in 1978 and 1981.  On neurological evaluation some inconsistencies were found.  The results of electrodiagnostic testing were entirely within normal limits and there were no findings consistent with a myopathic or neuropathic process and no findings in the left lower extremity consistent with radiculopathy.  

A report of VA hospitalization in February and March 1992 reflects a history of a CVA in 1982 but records thereof were not available.  Peptic ulcer disease had been diagnosed in 1986 by upper gastrointestinal (UGI) X-rays but a repeated 3 months later showed a healed ulcer crater.  

VAOPT records show that in September 1993 it was indicated that the Veteran was at an increased risk for CAD due to multiple factors, including diabetes.  

The Veteran was hospitalized in December 1993 for what was thought to be a transient ischemic attack.  Clinical records during that hospitalization note that he had a history of diabetes since 1981.  There was a history of ulcers verified by upper gastrointestinal (UGI) X-rays in 1987.  He reportedly had a history of CVAs in 1971, 1974, and 1981.  During this hospitalization, after testing, there was a greater than 95 percent certainty that the Veteran had CAD.  

VAOPT records show that in October 2003 diabetic peripheral neuropathy was suspected.  

On VA general medical examination in February 2004 it was reported that the Veteran was taking insulin for diabetes mellitus, type 2.  He had diabetic neuropathy.  He had been treated for chest pain but a nuclear stress test was negative and had had a normal myocardial perfusion test. He claimed that his had a right-sided CVA in 1980 and that in 1987 he had a second right-sided CVA.  Reportedly, he was a registered nurse by profession.  He was taking medication to control his blood pressure.  On examination it was reported that he was limping because of his right-sided CVA and he used a cane.  His heart was not enlarged and he had a normal sinus rhythm without rubs, thrills or murmurs.  There were no muscle disorders with the exception of weakness on the left side, including the left upper and left lower extremities, because of the stroke.  The diagnoses were diabetes mellitus, type 2, treated with insulin; diabetic peripheral neuropathy; and right CVA with residual left hemiparesis.  

SSA records include a private clinical record in July 2004 which indicates that there was no evidence that the Veteran had ever had a stroke.  Also, there was "psychological evidence of hypochondria/obsession with his body and its functions."  An October 2005 decision of an Administrative Law Judge found that the Veteran had CAD, hypertension, and diabetes with peripheral neuropathy.  He had past work experience, in part, as a home healthcare provider and as a certified nurse's assistant.  

In a July 2005 letter the Veteran's brother stated that he had known the Veteran since 1968 and that the Veteran had served "in Vietnam while in the Air Force."  

In an April 2006 the Veteran's sister reported that she had knowledge of his having served in Vietnam, probably at "Cameron Bay."  

At the May 2006 travel Board hearing the Veteran testified that he thought his diabetes related problems began just about a year after [his last period of ] service. He had his first stroke in 1981 with resultant left-side paralysis.  Page 7 of the transcript of that hearing.  He had had "one TDY" in Vietnam at Cam Ranh Bay.  He had been a propeller repairman.  Page 8.  He had had night sweats and palpitations during service which he felt were related to his current heart disease.  Page 10.  He had been able to hear his heart beat.  Pages 10 and 11.  Also, during service he had at times felt intoxicated, when he did not drink, and had shortness of breath which he felt was related to his diabetes or possibly to heart disease.  He had also had chest pain during service.  Page 11.  Also, he had on several occasions bumped his head on propellers and he thought that this might have caused some minor brain damage.  Page 12.  He had been diagnosed with heart disease in 1978 or 1979.  He had had CVAs in 1981, 1983, 1985, and 1987.  He was not aware of any association having been made between his CAD and his CVAs.  After his first CVA in 1981 he had had some left-sided paralysis.  Page 13.  This had required extensive rehabilitation and he now had recovered most of the use that he had lost from the left-sided paralysis.  Page 14.  

As to gastric ulcers, the Veteran testified that he had sought treatment for stomach irritation, coughing up blood, and vomiting.  He felt that his inhalation of fumes from airplane engines might have caused this.  Page 16.  He, as well as visiting family members, had had food poisoning at Lackland Air Force Base.  Thereafter, he had once passed out.  Also, he had sought treatment for stomach upsets but it had been attributed to his glasses and, so, he had been given a new prescription for lenses because, reportedly, it had caused stomach irritation.  Page 17.  His gastric ulcers were now healed.  He had had them in the 1970s and 1980s but they had healed, which was a matter of record.  He was still on a restricted diet.  Also, he now took Plavix because he kept having little mini-strokes and this medication cut down on the possibility of having strokes and possible heart attacks.  Page 18.  At one time in the past he had controlled his diabetes by diet and exercise but he now took insulin.  Page 19.  He now had diabetic neuropathy, for which he took medication.  Page 20.  The Veteran had checked and found that his service records had not been destroyed in a fire and the Veteran had requested the records and forwarded copies of them to VA.  Page 21.  

Additional VAOPTs show that in March 2005 a pathology report found evidence of chronic gastritis.  A September 2007 echocardiogram found evidence of left ventricular dysfunction.  

A September 2010 VA clinical record indicates that the Veteran had, in part, congestive heart failure and a history of a CVA with left-side weakness.  He now used a walker.  

On VA gastrointestinal examination in July 2010, in response to the May 2007 Board remand, the Veteran's claims files and VA medical records were reviewed.  The Veteran reported that during service he had been sick, with vomiting, diarrhea, and fever, from an incident of food poisoning in which eight others got sick and six of them died.  He reported having had digestive issues, e.g., diarrhea and gas since then.  He had had a CVA in 1981.  He stated that he had bowel issues with poor peristalsis.  He had no history of gastrointestinal surgery.  He had no gnawing or burning pain. It was noted that a March 2005 upper endoscopy and biopsy had revealed no ulceration and the only finding was gastritis.  The examiner's diagnosis was gastritis with no evidence of any gastric ulcer.  

With respect to the query of what manifestations of any gastric ulcer condition were present, the opinion was that dyspepsia symptoms and pain in the epigastrium with consumption of spicy or greasy foods when "omeprazole" was not taken.  As to the question of whether there was a confirmed diagnosis of a gastric ulcer condition, the response was that there was none.  It was noted that the EGD in 2005 was negative and the Veteran had had no symptom changes since then.  The proper gastrointestinal diagnosis was gastritis.  

As to the question of if a gastric ulcer was present, was it as likely as not that any ulcer condition was related to or had its onset in service or within one year of service, the response was that no "gastric ulcer condition present, therefore requested opinion is moot."  

In response to the request to comment upon a September 1968 treatment note indicating a possible peptic ulcer during service, the response was that this clinical note correctly diagnosed viral gastroenteritis.  The presence of fever, chills, and diarrhea pointed to an infectious issue rather than an ulcer flare-up.  More importantly, the Veteran recovered well and quickly.  Therefore, "I suspect there was no ulcer issue in the service."  As to whether an ulcer condition was currently present but unrelated to military service, the response was that no ulcer condition was present, therefore the remainder of the question was moot.  However, it was also noted that the Veteran was positive for "H. Pylori" which could aggravate or cause gastritis.  




Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

Where a Veteran, who served for ninety days on active duty, develops a form of endocrinopathy, e.g., diabetes, to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.307(a)(6)(iii) states that service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).


Analysis

No Prejudice In De Novo Merits Adjudication

In the JMR it was stated that, at pages 5 and 6, there had been error in the 2007 Board decision "in not conducting a prejudicial-error analysis when it addressed the merits of the claim for service connection for diabetes mellitus, whereas the RO had not reopened the claim" and so the RO had not readjudicated the claim on the merits.  JMR page 5.  Specifically, "the Board did not make any finding as to whether it was prejudicial for the Board to adjudicate the reopened claim on the merits when the RO had not done so."  JRM page 6.  

As to this, after the Board remanded the case in 2009, the RO readjudicated the claims, including the claim for service connection for diabetes mellitus, in a June 2010 Supplemental Statement of the Case (SSOC).  In Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed.Cir. 2006) it was held that a timing of notice error could be cured by notification followed by readjudication.  Moreover, in Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) the Veteran's Court stated that "[t]here is no statutory or regulatory prohibition on the use of an SSOC to announce a decision after the readjudication of a claim.  Indeed, the regulations contemplate that an SSOC may be so used, although an SSOC may also be used to announce other changes since the last SOC or SSOC was issued."  In Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) the Court further noted that the SSOC in that case had indicated that it was not a decision on the appeal.  In the present case, the cover letter of the June 2010 SSOC also stated that it was "not a decision on any new issues, but is intended to inform you of any material changes in, or addition to, the information contained in the 'Statement of the Case' (SOC) that we previously sent you.' "  

In Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) the Court observed that the appellant failed "to note that [a] cover letter also stated that the SSOC contains changes or additions to the original SOC" and advised her that she had a certain period of time to submit additional information or the matter would be returned to the Board and that "the [] SSOC explicitly" stated that the claim was denied.  In the present case, the cover letter of the June 2010 SSOC also stated that it was "intended to inform you of any material changes in, or additions to, the information contained" in the SOC.  Also, in the body of the June 2010 SSOC the RO held that service connection for diabetes was denied after reviewing SSA records and unsuccessfully attempting to obtain military pay records.  In fact, it was stated that there was no objective evidence that diabetes, including as due to inservice herbicide exposure, was incurred in, caused by, or way in any way related to military service and furthermore there was no confirmation of the required service in Vietnam or that diabetes manifested within one year of his 1971 discharge from service.  

From this, it is clear and indisputable that the RO has, in fact, readjudicated the claim for service connection for diabetes mellitus, type II, on the merits.  Accordingly, the Board now specifically finds that adjudication by the Board of this claim on the merits is in no way prejudicial to the appellant inasmuch as the RO has now adjudicated the claim on the merits following reopening.  

Merits

If STRs are incomplete, VA's duty to assist, the duty to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Here, however, the STRs appear to be complete, although as will be explained the service personnel records are incomplete since the record lacks the Veteran's pay records.  

In this case, the Veteran claims that he served a Temporary Duty assignment (TDY) of 60 days in the Republic of Vietnam in 1968, and is thus entitled to presumptive service connection for his type II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

It is undisputed that the Veteran now has diabetes mellitus, type II, and that it first manifested decades after termination of the Veteran's military service in 1967 and he was first treated for complications of diabetes beginning at a point in time decades after the 1967 termination of his active service.

The dispositive matter in this case is whether the Veteran actually served in the Republic of South Vietnam and, if so, his subsequent development of diabetes is presumptively due to exposure to herbicides in the Republic of South Vietnam.  In other words, if he served in the Republic of South Vietnam, and developed diabetes any time after his military service, which in this case is conceded, it is presumptively due to inservice herbicide exposure the claim must be allowed. 

The JMR indicated that there had been inadequate reasons or bases in the 2007 Board decision due to a lack of consideration of the credibility or probative value of lay statements, citing Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and Washington (James) v. Nicholson, 19 Vet. App. 3621, 369 (2005).  

Here, the lay statements are from the Veteran's brother and sister, each stated that their knowledge of the Veteran's having served in Vietnam, without stating how that knowledge was acquired.  Absent this, it must be concluded that the only source from which the knowledge could have been obtained was from the Veteran himself and, so, their corroborating statements can have not greater probative value than the statements and testimony of the Veteran.  

In this case, the Board does not need to assess the credibility of the statements and testimony of the Veteran because the service personnel records, specifically the transcript of a proceeding of a Board of Officers in 1971 indicates that the Veteran did have a period of "TDY" in Vietnam.  While this was during the Veteran's second period of service and addresses his presence in Vietnam during his first period of service, it must also be noted that this proceeding in 1971 was decades prior to the Veteran's first having filed a claim for service connection for diabetes mellitus and that the testimony as to his service in Vietnam was not challenged as to it accuracy and is consistent with the long standing contention of the Veteran.  

Accordingly, the Board finds that the Veteran did have a period of "TDY" in Vietnam in 1968 and, so, was presumptively exposed to herbicides as a result of that service.  

Thus, with the favorable resolution of doubt in favor of the Veteran, as required, service connection for diabetes mellitus, type II, is warranted as presumptively due to inservice exposure in Vietnam to herbicides. 


ORDER

Service connection for diabetes mellitus, type II, is granted.  


REMAND

While there are varying histories records in the clinical records on file as to when the Veteran had had CVAs, the Veteran has testified that he had his first CVA in 1981. 

However, no VAOPT records prior to 1992 are on file.  The Veteran stated in a January 2004 VA Form 21-4138, Statement in Support of Claim, that he had been treated for his claimed disabilities at a VA facility in Dallas, Texas from 1981 to 1987; at a VA facility in Portland, Oregon from 1989 to 1993; and at VA facilities in Las Vegas and Pahrump, Nevada, since at least 2004.  

From the record it is not clear what private clinical treatment or evaluations the Veteran has received over the years.  This should be clarified and an attempt should be made to obtain any outstanding private clinical records. 

The JMR indicates that it was error by the Board in 2007 not to address whether the Veteran was entitled to a VA examination as to his claimed CAD for the purpose of determining the nature and etiology of the claimed CAD. 

In this regard, because this decision grants service connection for diabetes, and it is claimed that the CAD, CVAs, and left-sided paralysis are due to the diabetes, VA nexus examinations should be conducted to obtain medical opinions with respect to the nature and etiology of each of these claimed disorders. 

In an April 2011 letter the Veteran's attorney requested a copy of the report of the July 2010 VA gastrointestinal examination.  However, it does not appear that a copy of the report of that examination has been provided her.   So, a copy of the report of that examination should be provided to the attorney. 

Following the July 2010 VA gastrointestinal examination, the Veteran's attorney noted the holding in McClain v. Nicholson, 21 Vet. App. 319 (2007) in which there was a claim for service connection for a psychiatric disorder that was present at the time the claim was filed but resolved prior to the Board decision and Board denied on the basis no current disability.  The Court held that the requirement for current disability is satisfied when a claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim, even though it resolves prior to the final adjudication of the claim.  Provided the resolved disability is related to service, staged ratings should be assigned.  

The Board also notes that the evidence on file does not indicate whether the gastritis, diagnosed at the time of the 2010 VA examination, accounts for or is consistent with the gastrointestinal symptoms that the Veteran had during active service.  In other words, the 2010 VA examination did not yield an opinion as to whether the Veteran's current gastritis is of service origin.  

Lastly, the May 2007 Board remand requested that the Veteran be asked to "identify all VA and no-VA health care providers" in an effort to obtain any records not on file relative to his gastric ulcer.  As to this, by RO letter dated September 2009, a copy of which was provided to his attorney, the Veteran was asked to send pertinent treatment records as to all of his claimed disabilities, including dates of treatment, findings or diagnoses; or VA could obtain them in his behalf but the specific dates and the conditions treated had to be provided.  

Neither the Veteran nor his attorney ever responded.  In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Board imposes a concomitant duty to ensure compliance with the terms of the remand.  However, it must also be observed that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

For clarification purpose, it is explained that in light of the varying histories recorded in the record, it is essential that the records of treatment of the Veteran's CVAs, CAD, and heart disease be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's attorney with a copy of the report of the July 2010 VA gastrointestinal examination.  

2.  Take the appropriate steps to contact both the Veteran and his attorney and request that they clarify the dates and places, with a full description of the addresses, of treatment, evaluation or hospitalization since the Veteran's discharge from his second period of military service in October 1971 as to each of the claimed disabilities, i.e., CAD; CVAs; left-side paralysis, to include as secondary to the claimed CVAs; and for a gastrointestinal disorder, to include a gastric ulcer and gastritis.

It would be helpful if together they provided the information in a coherent manner, such as in chronological order of treatment, including the dates, names of treating sources, and addresses of the treating sources.  

This should include clarification of whether the Veteran was receiving outpatient treatment or was hospitalized for any period of time at or by each source.

After securing any necessary release, such records should be requested. 

Also, any pertinent but non-duplicative VA treatment records dating from VA facilities since 1981 in Dallas, Texas; Portland, Oregon; and VA facilities in Las Vegas and Pahrump, Nevada, should be obtained.  

All records which are not duplicates of those already in the claims file should be associated with the claim file.

3.  The Veteran and his attorney should be requested to provide further details and clarifying information as to the reported in-service episode of food poisoning during which not only was the Veteran afflicted, but six out of eight others died, from the food poisoning.  This should include the dates and place of the food poisoning and the names of the other individuals afflicted and, if possible, the names of the six people that died.  

4.  Afford the Veteran an examination to determine the nature and etiology of any current heart disease that he now has.

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testings should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

a.  Has the Veteran developed heart disease?  If so, please provide the diagnosis or diagnoses.  If the examiner finds that the Veteran has developed heart disease, is it at least as likely as not that any currently diagnosed heart disease is related to the Veteran's military service?  In making this assessment, the examiner is asked to comment on whether there is any medical reason to either accept or reject the proposition that the putative chest pain and shortness of breath alleged to have occurred in service, as purported by the Veteran, are an early manifestation of heart disease.

b.  Is it at least as likely as not that the Veteran's diabetes mellitus, type II, is the cause of any currently diagnosed heart disease?

c.  Is it at least as likely as not the Veteran's diabetes mellitus, type II, caused a worsening of any currently diagnosed heart disease, beyond the natural progress of any such heart disease?

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answere the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

5.  Afford the Veteran an examination to determine the nature and etiology of any current residuals of any CVAs, to include left-sided paralysis, that he now has, if any.

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testings should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

a.  Has the Veteran developed residuals of any CVAs, to include left-sided paralysis?  If so, please provide the diagnosis or diagnoses.  If the examiner finds that the Veteran has developed residuals of any CVAs, to include left-sided paralysis, is it at least as likely as not that any currently diagnosed residuals, including left-sided paralysis, is related to the Veteran's military service?  In making this assessment, the examiner is asked to comment on whether there is any medical reason to either accept or reject the proposition that the putative head injuries alleged to have occurred during service, as purported by the Veteran, were a cause of or a contributing factor to any subsequent CVAs and residuals, to include left-sided paralysis.

b.  Is it at least as likely as not that the Veteran's diabetes mellitus, type II, is the cause of any CVAs and residuals, to include left-sided paralysis?

c.  Is it at least as likely as not the Veteran's diabetes mellitus, type II, caused a worsening of any CVAs and residuals, to include left-sided paralysis, beyond the natural progress of any CVAs and residuals, to include left-sided paralysis?

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answere the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

6.  Afford the Veteran an examination to determine the nature and etiology of any current gastrointestinal disorder, to include a gastric ulcer and gastritis, he now has.

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary testings should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

a.  Does the the Veteran now have, or did he have at the time of filing in November 2003, a gastrointestinal disorder, to include gastric ulcers and/or gastritis?  If so, whether either is (or both are) at least as likely as not related to the Veteran's periods of service; or, whether gastric ulcers were manifested in the interim between his two periods of service (i.e., between March 1969 and reenlistment in December 1970), even if they subsequently resolved; or, whether gastric ulcers were manifested within one year of discharge from the Veteran's second period of service in October 1971, even if they subsequently resolved.

For clarification purposes, if it is found that the Veteran at one time had gastric ulcers but that they eventually resolved, the examiner is requested to opinion as to whether they resolved prior to November 2003.

b.  The examination is asked to comment on (1) whether there is any medical reason to either accept or reject the proposition that the Veteran's in-service gastrointestinal symptoms were the earliest manifestation of any subsequently manifested gastric ulcer or any currently diagnosed gastritis; and (2) whether Veteran's in-service gastrointestinal symptoms were due to food poisoning from food that he ate during service or any aircraft engine fumes that he inhaled during service, and, if so, is it at least as likely as not that any currently diagnosed gastrointestinal disorder, to include gastric ulcers and gastritis, is related to those symptoms?

c.  Is it at least as likely as not that the Veteran's diabetes mellitus, type II, is the cause of any diagnosed gastrointestinal disorder, to include gastric ulcer and gastritis?

d.  Is it at least as likely as not the Veteran's diabetes mellitus, type II, caused a worsening of any diagnosed gastrointestinal disorder, to include gastric ulcers and gastritis, beyond the natural progress of any such gastrotestinal disorder?

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answere the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

7.  The Veteran is hereby advised that failure to report for any scheduled VA examinations without good cause shown may result in the denial of the claims for service connection. 

8.  If any determination remains unfavorable to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


